Dear Mr. Keller:
We are in receipt of your request for an opinion regarding a proposed change in your daily operations including working days and hours, days for registration of absentee voting, and election day changes. We will summarize the facts in this matter. The City Hall in the City of New Orleans is being renovated. The heating, ventilation and air conditioning systems are being replaced and the project is expected to take fifteen months. The Chief Administrative Officer for City Hall has advised you that the official working hours in City Hall will be 8:00 a.m. to 5:45 p.m., Monday through Thursday. The building will not be open to the public on Fridays during the adjusted work schedule period. Specifically you have asked:
     1.   Would this office be in violation of the state civil service rules and regulations and the Louisiana Code if we operated the main office 4 days per week, 10 hours per day, totaling 40 hours per week instead of five days per week, 8 hours per day totaling 40 hours per week?
     2.   Would we be in violation of the Louisiana Election Code if we would conduct absentee voting in person only 4 days per week Monday through Thursday instead of five and a half (5 1/2) days a week Monday through Saturday as mandated by the Election Code?
     3.   With advance notice to the general public, could the scheduled elections be changed from a Saturday to a Thursday under these circumstances?
In response to your first question, LSA-R.S. 18:134 states:
          A. A registrar shall keep his principal office open for business on those days that state departments are open. . . . On days that a registrar's office is open, he shall observe the same office hours as the clerk of court for the parish . . .
State departments are open Monday through Friday and therefore, a Monday through Thursday work schedule would not be in compliance with the above cited statute and it is unnecessary for our office to opine on the State Civil Service rules. LSA-R.S. 13:756 mandates that the clerk of court's office remain open from 8:30 a.m. to 4:30 p.m. every day except Saturday, Sunday, legal holidays, and in the case of a public emergency. Therefore, it is our opinion of that the Registrar's office would be in violation of state law if the principal office were not open for business Monday through Friday, from at least 8:30 a.m. to 4:30 p.m.  However, we clearly understand the exigent circumstances in this matter, and conclude that the registrar may provide for an alternate location for Friday business hours and post a notice to that effect at the entrance to the office of the registrar to inform the public of the one day a week schedule change. Said location should be in a public building in the immediate vicinity, as in the case of insufficient office space for absentee voting.  (LSA-R.S. 18:1309)
In response to your second question, LSA-r.S. 18:1309 provides in pertinent part:
          A.(1) The periods for conducting absentee application and voting in person shall be from twelve days to six days prior to any scheduled election.
          (2) During the period of absentee voting in person, the registrar shall maintain regular office hours, remaining open from 8:30 a.m. to 4:30 p.m. Monday through Friday, and from 8:30 a.m. to 12 o'clock noon on Saturday; . . . if the office space of the registrar is insufficient or inconvenient to accommodate absentee voting, the registrar may provide for an alternate location to conduct absentee voting which location shall be in the courthouse or in a public building in the immediate vicinity thereof, and in such case, adequate notice shall be posted at the registrar's office informing the public of the location where absentee voting is being conducted.
*    *    *
In conclusion, it is our opinion that it would be a violation of state law to alter the days offered to the public for absentee voting. However, the registrar may provide an alternate location for absentee voting on Fridays during the renovation of the City Hall, as provided above in R.S. 18:1309, which would alleviate the exigent circumstances in this matter.
In response to your third and final question, LSA-R.S. 18:402
provides specific dates for several enumerated elections, none of which are on a Thursday. The language pertaining to the enumerated elections is mandatory, i.e. "shall be held" and "shall only be held." Again, it is our opinion that it would be a violation of state law to alter the day of any election from the day provided for in LSA-R.S. 18:402. Elections are not conducted at the registrar's office, however, we understand the important role the registrar plays on election day, and we find it possible and necessary for the registrar to perform his duties on election day at an alternate location during the renovation of the City Hall.
In conclusion, there are express mandates which prohibit the exercise of the three questions/proposals enumerated in this opinion.  However, the law allows the registrar to conduct business from an alternate location, with proper notice to the public, which should be complied with during the renovation of the City Hall of New Orleans, specifically on Fridays and Saturdays when necessary.
If we can be of further assistance, please advise.
Sincerely,
                         RICHARD P. IEYOUB Attorney General
                         BY: ANGIE ROGERS LaPLACE Assistant Attorney General
ARL:cle:lg